01/21/2022


               IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                    Case Number: DA 21-0516

                                       DA 21-0516
                                    _________________

 THERMAL DESIGN, INC., a Nebraska Corporation,

            Plaintiff, Counterclaim Defendant,
            and Appellee,

      v.

 MARK DUFFY, an individual; PAM DUFFY, an
 individual; CENTRAL COPTERS, INC., a Montana
 corporation,
                                                                ORDER
            Defendants, Counterclaim Plaintiffs,
            Plaintiffs, and Appellants,

 STEVE THORSON, an individual, d/b/a TNT Building
 Systems, a general partnership; TRAVIS THORSON,
 an individual, d/b/a TNT Building Systems, a general
 partnership,

            Defendants and Crossclaim Defendants.
                                   _________________


      The parties have requested clarification of the Court’s January 20, 2022 Order.
Based upon the motions currently filed,
      IT IS ORDERED that Appellants’ opening brief is due no later than March 1, 2022.




                                                                         Electronically signed by:
                                                                               Mike McGrath
                                                                  Chief Justice, Montana Supreme Court
                                                                             January 21 2022